DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 41, 42, 44 and 49-64.

Applicants' arguments, filed 01/12/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 51 and 64 recite glycocholine. The claims are indefinite since the term “glycocholine” does not appear to be a known term in the art. When doing a keyword 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 41, 42, 44, 49-54, 56-60 and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al. (US 2013/0337022, Dec. 19, 2013) in view of Schiraldi et al. (US 4,713,243, Dec. 15, 1987), Kavimandan et al. (US 2010/0233253, Sep. 16, 2010), Chen et al. (US 2001/0024658, Sep. 27, 2001), Leonard (US 2007/0238707, Oct. 11, 2007), and Bae (US 5,484,610, Jan. 16, 1996).


However, Schiraldi et al. disclose a bioadhesive multi-layered thin film useful in intra-oral controlled-releasing delivery (abstract). The film must have at least one bioadhesive layer, but may also have a reservoir layer and/or an outer protective barrier membrane layer. A therapeutic agent may be incorporated into any or all of the layers (col. 2, lines 52-56). The outer protective barrier membrane layer consists essentially of a polymer matrix of a major proportion of a non-water-soluble polymer (claim 8).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated an active agent into the water-insoluble outer layer since incorporating an active agent in all of the layers is a known and effective alternative method of formulating a pharmaceutical dosage form that releases a pharmaceutical active agent as taught by Schiraldi et al. 
The combined teachings of Pillay et al. and Schiraldi et al. do not disclose wherein the active agent is entrapped within and between the layers.
However, Kavimandan et al. disclose a pharmaceutical gastroretentive drug delivery system for the controlled release of Valsartan wherein Valsartan may be embedded in a layer of matrix or entrapped between at least two layers of a matrix (claim 11).
It would have been prima facie obvious to one of ordinary skill in the art to have the active agent entrapped within and between the layers since this is a known and effective alternate method of formulating a pharmaceutical dosage form that releases a pharmaceutical active agent as taught by Kavimandan et al. Also, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. As such, it would have been obvious to one of ordinary skill in the art to have the active agent both entrapped within and between the layers since both of these are known methods for entrapping a drug in a dosage form.  
The combined teachings of Pillay et al., Schiraldi et al., and Kavimandan et al. do not disclose wherein the composition comprises leupeptin or aprotinin (i.e. protease inhibitors). 
However, Chen et al. disclose wherein leupeptin and aprotinin are enzyme inhibiting agents (¶ [0100], [0101], [0104], and [0105]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Pillay et al. disclose wherein the water-insoluble outer layer may include one or more enzyme inhibitors. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated laupeptin or aprotinin into the dosage form of Pillay et al. since they are known and effective enzyme inhibitors as taught by Chen et al. 
The combined teachings of Pillay et al., Schiraldi et al., Kavimandan et al., and Chen et al. do not disclose wherein the composition comprises lithocholic acid, glycocholic acid, or sodium caprate (i.e. absorption enhancers). 
However, Leonard discloses wherein medium chain fatty acids and their salts and bile salts are enhancers increasing permeability and facilitating the absorption of 
Pillay et al. disclose wherein the muchoadhesive layer may include a permeation enhancer. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated lithocholic acid, glycocholic acid, or sodium caprate into the dosage form of Pillay et al. since these are known and effective permeation enhancers as taught by Leonard. 
The combined teachings of Pillay et al., Schiraldi et al., Kavimandan et al., Chen et al., and Leonard do not disclose wherein the composition forms a swollen matrix at neutral pH, wherein the active agent is insulin, wherein the active agent is released over a period of at least 24 hours, and wherein the active agent is present in an amount of between 5 wt. % and 25 wt. %.
However, Bae discloses terpolymers which are sensitive to pH and temperature are useful carriers for conducting bioactive agents through the gastric juices of the stomach in protected form. Such terpolymers swell at the higher physiologic pH of the intestinal tract causing release of the bioactive agents into the intestine (abstract). It is desirable to block gastric drug release through the use of pH sensitive materials which are rigid or insoluble at stomach pH, thereby preventing drug release, but which will dissolve or swell in the normal physiological pH of the intestinal tract allowing drug release therein (col. 2, lines 58-63). The terpolymers swell at relative neutral pH (col. 4, lines 33-35). Insulin may be released from the terpolymer over a period of 24 hours at pH 7.4 (Example 6). The amount of bioactive agents which can be loaded on the 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the dosage form of Pillay et al. to form a swollen matrix at neutral pH in order to release the active agent into the intestine and not into the stomach, which is desirable as taught by Bae. One of ordinary skill in the art would have had reasonable expectation of success since Pillay et al. disclose wherein the dosage form may comprise pH responsive polymers and the terpolymers of Bae, which are rigid at stomach pH and swell at neutral pH, are effective pH responsive polymers. 
It would have been prima facie obvious to one of ordinary skill in the art to have the active agent be insulin since Pillay et al. disclose wherein the active agent can be any suitable drug or bioactive compound and insulin is a known and effective drug as taught by Bae. 
It would have been prima facie obvious to one of ordinary skill in the art to have released the active agent over a period of 24 hours since this is a known and effective release period for active agents as taught by Bae. One of ordinary skill in the art would have had a reasonable expectation of success since Pillay et al. disclose wherein manipulating the polymers (e.g. crosslinking and pH-responsive) affects drug release time.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated between about 0.1 to 50 percent active agent into the dosage form of 
In regards to instant claims 41, 49 and 58 reciting at neutral pH a swollen matrix that unrolls and adheres to a mucosal surface forms, Bae discloses wherein the terpolymers swell at neural pH and Pillay et al. disclose a mucoadhesive layer for the dosage form. Thus, a dosage form that forms a swollen matrix that unrolls and adheres to a mucosal surface at neutral pH is obvious. 
In regards to instant claims 49 and 58 reciting 0.1 wt. % to 10 wt. % absorption enhancer, Pillay et al. disclose wherein the permeation enhancer improves the bioavailabilities of active agents which have poor oral bioavailabilities. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of absorption enhancer depending on the amount of active agents that needs improve bioavailability. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
In regards to instant claims 49 and 58 reciting 0.1 wt. % to 10 wt. % protease inhibitor, Pillay et al. disclose wherein the enzyme inhibitor inhibits enzymatic degradation of the dosage form. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have . 

2.	Claims 55 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al. (US 2013/0337022, Dec. 19, 2013) in view of Schiraldi et al. (US 4,713,243, Dec. 15, 1987), Kavimandan et al. (US 2010/0233253, Sep. 16, 2010), Chen et al. (US 2001/0024658, Sep. 27, 2001), Leonard (US 2007/0238707, Oct. 11, 2007), Bae (US 5,484,610, Jan. 16, 1996), and further in view of Goldenberg et al. (US 2007/0292506, Dec. 20, 2007).
	The teachings of Pillay et al., Schiraldi et al., Kavimandan et al., Chen et al., Leonard, and Bae are discussed above. Pillay et al., Schiraldi et al., Kavimandan et al., Chen et al., Leonard, and Bae do not disclose wherein the composition release the active agent over a period of at least 82 hours.
	However, Goldenburg et al. disclose a composition comprising a sustained release complex composed of a protein or peptide and a gallic acid ester (¶ [0014]). Suitable proteins include insulin (¶ [0017]). Sustained delivery can be for periods longer than one week (¶ [0025]).
	Pillay et al. disclose wherein the active agent may be a protein. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the active agent of Pillay et al. release over at least a week since this is a known and effective time period of releasing an active agent comprising protein such as insulin as taught by .

Response to Arguments
	Applicant argues that the different layers of Pillay must be made of different materials as each layer serves a different function.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not require each layer to be the same. The instant claims as recited require each layer to comprise crosslinked polymers derived from chitosan and pectin. Each layer of Pillay comprising crosslinked polymers derived from chitosan and pectin as well as polymers different from one another still meets the instant claim limitation. Furthermore, each layer of Pillay may comprise crosslinked polymers derived from chitosan and pectin since Pillay discloses in paragraph [0050] wherein each layer may comprise synthetic polymers such as mucoadhesive polymers. Mucoadhesive polymers include chitosan and pectin as disclosed in paragraph [0051] of Pillay and the polymers can be crosslinked so as to retard and prolong the release of the active agent from the dosage form as disclosed in paragraph [0050] of Pillay. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 41, 42, 44 and 49-64 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612